Citation Nr: 9929764	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-10 687	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for acne rosacea.  

2.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



FINDINGS OF FACT

1.	The veteran in this case served on active duty for a 
period of 20 years and 11 days, commencing in February 1950.  
The veteran retired from active service in August 1974.

2.	On October 6, 1999 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, that the veteran died on 
March [redacted], 1999; a copy of the death certificate was 
also submitted for the record.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); 38 C.F.R. 
§ 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).




ORDER

The appeal is dismissed.



		
      C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 


